LeNeoot, Judge:
I respectfully dissent from the conclusion in this case and the reasoning upon which such conclusion is based.
The examiner held that the term “Tufdri” was descriptive of a quality of the goods to which it was applied. Before the mark was passed to publication he required appellant to disclaim the term apart from the mark shown, which, was done.
That the term “Tufdri,” applied to leather, is descriptive of the quality of leather, seems clear. This being so, I do not see how anyone could attach any importance to that portion of the mark as being-in any way connected with the origin of the goods, and therefore any purchaser would be compelled to rely upon the portion of the mark not disclaimed to indicate origin.
I find nothing in the case of Tetley & Co., Inc. v. Bay State Fishing Co., 23 C. C. P. A. (Patents) 969, 82 F. (2d) 299, contrary to the views above expressed.
Regarding the marks as a whole, I do not think there would be any confusing similarity, and therefore the decision of the Commissioner of Patents should, in my judgment, be reversed.